 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARVIN GLENN HOLLIS,                               No. 2:13-cv-01841-JAM-JDP (PC)
12                       Plaintiff,
13           v.                                          ORDER
14    P. SAHOTA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 9, 2020, the Court denied plaintiff’s application for leave to proceed in

21   forma pauperis because plaintiff is a three-strikers litigant within the meaning of 28 U.S.C. §

22   1915(g). ECF No. 13. Plaintiff was granted fourteen days in which to pay the $400 filing fee for

23   this action and warned that failure to timely submit the fee would result in dismissal of this

24   action. Id. On October 14, 2020, after plaintiff failed to timely pay the filing fee, the Court

25   dismissed this action and entered judgment accordingly. ECF Nos. 35 & 36. Shortly thereafter,

26   plaintiff filed a motion for reconsideration of the order dismissing the case and a request for an

27   extension of time to pay the filing fee. ECF Nos. 37 & 38. Those motions were granted, the case

28   was reopened, and plaintiff was granted 75 days in which to pay the required filing fee. ECF No.
                                                         1
 1   39. Plaintiff subsequently filed a motion for a 60-day extension of time to submit the required
 2   filing fee. ECF No. 40. The assigned magistrate granted that motion and directed plaintiff to
 3   submit the $400 filing by April 23, 2021.
 4          The allotted time has passed, and plaintiff has not paid the filing fee. Accordingly, it is
 5   hereby ORDERED that this action is dismissed.
 6

 7
     DATED: May 20, 2021                            /s/ John A. Mendez
 8
                                                    THE HONORABLE JOHN A. MENDEZ
 9                                                  UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
